Citation Nr: 1422556	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability secondary to 
service-connected right ankle disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in March 2011. A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran's low back disability is not related to service or to any service-connected disorder. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a)  (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The RO advised the Veteran in August 2005 and July 2008 of information as to the evidence required to substantiate his claim, and of the division of responsibilities between VA and a claimant in developing an appeal. The letters also explained the type of information and evidence needed to establish a disability rating and effective date.

The Veteran was afforded a VA examination in June 2007. The Board remanded this matter in July 2011 for an addendum opinion finding the June 2007 VA examination opinion inadequate because the examiner failed to specifically comment on whether the Veteran's low back disability was aggravated by the Veteran's service-connected right ankle disorder. Additionally, the examiner noted that the Veteran was a letter carrier but did not consider that the Veteran rode in a mail truck instead of walking his delivery route for several years leading up to his retirement. In accordance with the Board remand, an addendum VA examination opinion was provided in August 2011. 


The August 2011 VA opinion is adequate as it was predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's back disorder and specifically whether it is caused or aggravated by the Veteran's service connected right ankle disability. VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for secondary service connection. The VLJ specifically sought to identify pertinent evidence not currently associated with the claim. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that no further action pursuant to Bryant is necessary.

VA has made reasonable efforts to obtain relevant records identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical treatment records, VA examination reports, lay statements, and statements from the Veteran. The Board has carefully reviewed such documents and concludes that no available outstanding evidence has been identified. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran does not assert and the record does not reflect that his low back disability first manifested during service. Service treatment records do not indicate any complaints or treatment for a back disorder in service. Thus, there is no evidence linking the Veteran's current low back disability directly to his service.

The record contains post service treatment records noting complaints and treatment for back pain beginning in April 2003 when Dr. R.T. of the Lewis Gale Clinic noted the Veteran was a postal service employee who walks the letter delivery route, stands to sort mail every day, and worked 12 instead of 8-hour days. Dr. R.T. also noted the Veteran's pain decreased with physical therapy but that the Veteran had to discontinue his therapy due to long work hours. Dr. R.T. recorded his impression as "low back and buttocks pain, differential diagnosis: H&P versus pyriformis syndrome." 

A treatment record dated November 2003 from Dr. R.T. again mentions the Veteran's job duties as a postal employee and noted that the Veteran had flare-ups of back pain when he worked over 40 hours a week. In December 2003, Dr. A.M. described the Veteran's back disability as exaggerated lumbar lordosis and slight degenerative joint disease of the lumbar spine. Dr. A.M. stated it was best for the Veteran to limit his working to approximately 8 hours a day. A private treatment examination report dated February 2004 noted the Veteran's tendency for lumbar lordosis but found the Veteran was doing much better, that he had good reflexes in the knees and ankles with no difficulty completing straight leg raises. The doctor recommended the Veteran walk to and from his mail truck during work instead of carrying a heavy satchel over his shoulder to deliver mail. In June 2004 the Veteran was seen by Dr. R.T. for back and foot pain. He was diagnosed with low back pain and metatarsalgia but the doctor did not attribute the Veteran's back pain to his foot or ankle. 

The record contains numerous private and VA treatment records related to the Veteran's ankle and right knee. Where the Veteran's back pain is mentioned, the records fail to provide an etiology opinion linking the Veteran's back pain to his service connected right ankle. In December 2009 the RO received a medical opinion from the Veteran's orthopedic surgeon Dr. J.M. stating the Veteran's "ankle injury and subsequent degenerative changes in his ankle with a change in gait and weight bearing has aggravated his degenerative arthritis of the right knee." Dr. J.M. did not mention the Veteran's back disability. 

The post service medical records are highly probative as to both the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran underwent a VA spine examination in June 2007. The Veteran reported that his right ankle disability causes him to limp, which causes severe pain to his back on a daily basis. The examiner noted a  minor degenerative change in the Veteran's back. The examiner noted there was no significant disc space narrowing, no lumbar compression, or subluxation seen, and the SI joints were normal in width. The examiner concluded the Veteran's back disability was not due to his right ankle disability and based his conclusion on the absence of any biomechanical abnormalities with the ankle or knee and no shifting of center of gravity during ambulation. The examiner opined that the Veteran's employment as a letter carrier was an occupational factor in developing joint or spine conditions.  

The Board remanded the appeal for an addendum opinion from the June 2007 VA examiner because the examiner mischaracterized the nature of the Veteran's employment, failing to consider his modified route and reliance on a mail truck for delivery since 2003 or 2004. In accordance with the Board remand, the VA examiner reexamined the Veteran's file and concluded that the Veteran's low back disability was neither caused nor aggravated by his right ankle disability. The examiner stated, "radiographic evaluations of the lumbar spine did not reveal conditions possibly attributable to his right ankle condition. Other x-rays of the lumbar reveal mild degenerative changes but these degenerative changes are not from a right ankle condition. There is no documentation of gait alterations or posture misalignment during local provider clinic visits." The examiner noted the lack of an "entry in the record of a right ankle condition tied to a low back condition" and that "the chronicity of a right ankle or low back condition is extremely low given the minimal frequency of complaints for such and in light of the Veteran seeing an orthopedist so frequently  for exclusively right and at time, left, knee pain with no mention of back complaints during these visits."

 The Board finds the August 2001 VA addendum opinion provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's current back disability is not related to his service connected right ankle disability.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. 

The Veteran's own statements have also been considered. The Veteran's assertion is that his back disability is due to his right ankle disability that causes him to limp and have uneven alignment. However, the Veteran is not competent to determine the etiology of his back disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Veteran's back disability has been investigated by competent medical professionals who have attributed the Veteran's condition to factors not associated with his military service. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


